Citation Nr: 0707466	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-19 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder including a posttraumatic stress 
disorder (PTSD), for the purpose of entitlement to accrued 
benefits. 

2.  Entitlement to service connection for pancreatic cancer, 
for the purpose of entitlement to accrued benefits. 

3.  Entitlement to an increased rating for diabetes mellitus, 
for the purpose of entitlement to accrued benefits. 

4.  Entitlement to service connection for cause of the 
veteran's death.  

5.  Eligibility for Dependent's Educational Assistance (DEA).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, veteran, and veteran's brother


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970 and from January 1974 to November 1987.  He had Vietnam 
service from June 1969 to April 1970.  He died in June 2002 
of metastatic pancreatic cancer due to respiratory and liver 
failures.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).  

The issue regarding service connection for PTSD was remanded 
in January 2000, prior to the veteran's death. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

As pointed out by the appellant, the veteran's service 
medical records are not contained in the claims file.  In 
letters to the appellant, the RO acknowledges that the 
veteran's service medical records are missing.  However, it 
is not clear from the record as to what efforts were made in 
order to obtain his service medical records.  The claims file 
contains several references to the veteran's service medical 
records.  The January 2000 remand refers to the service 
medical records.  The record shows that the veteran reported 
in December 2000 that he was told that his records were 
shipped to St. Louis, Missouri.  Statement of the cases 
issued to the veteran and to his spouse have indicated that 
the service medical records were reviewed.  There is also an 
indication that a copy of the veteran's service medical 
records were provided to him in April 2000.  Appellant should 
be asked to locate any copies she may have if possible.  The 
Board finds that additional measures are needed in order to 
obtain existing medical records or to reconstruct his service 
medical records.  These efforts should be outlined in the 
claims folder, including a request for records from the 
National Personnel Records Center (NPRC).  

The Board also finds that additional VA medical records are 
needed.  The death certificate indicates that the veteran 
died at the William Jennings Bryan Dorn VA Medical Center.  
The veteran's terminal records are not included in the claims 
folder.  Further, the veteran applied for increased benefits 
for diabetes mellitus in May 2001.  The claims folder 
contains VA outpatient records that date until April 2002.  
All outpatient records that date to the time of his death in 
June 2002 should be obtained.   

The service medical records relate that the veteran was 
treated for alcohol related pancreatitis during service.  He 
is also service connected for diabetes mellitus.  A medical 
opinion would be helpful to determine if his inservice 
pancreatitis or his diabetes mellitus was etiologically 
related to his death.  

In the remand, it was noted that prior to the veteran's 
discharge from his latter period of service he was given a 
comprehensive physical and psychiatric evaluation.  The 
clinical record revealed that he was suffering from severe 
alcohol dependence as well as dementia and pancreatitis 
associated with alcoholism.  Another psychiatric diagnosis 
was an adjustment disorder with angry and depressed features 
manifested by homicidal and suicidal threats, inappropriate 
anger, and social manifestations and neurovegetative signs 
compatible with depression.  The Board requested that the 
veteran undergo a psychiatric examination, in order to 
ascertain if a chronic acquired psychiatric disorder other 
than PTSD may have been present during the latter period of 
service.  Although the veteran died before a psychiatric 
examination could be conducted, the RO did not obtain a 
medical opinion regarding the etiology of any psychiatric 
disorder.  A medical opinion would be helpful in adjudicating 
the claim.  

The veteran submitted statements contending that he 
experienced multiple stressors in Vietnam, including being 
subject to mortar fire, and witnessing fellow soldiers and a 
close friend shot.  The veteran's service records reflect 
that he was part of the Company C 69th Engineering Battalion 
(Construction) with stationing in USARPAC between July 1969 
and April 1970.  The RO attempted to verify the veteran's 
stressors.  A May 2003 report from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) includes a 
historical report by the 1st Battalion, 22nd Infantry for 
1969.  However, the report does not refer to the whereabouts 
or activities of the Company C 69th Engineering Battalion.  
If possible, further information is needed regarding the 
activities of Company C 69th Engineering Battalion from June 
1969 until April 1970.  He has also reported the killing of 
his friend [redacted], in June 1969.

As noted in the prior remand, the veteran's medals include an 
Army Commendation Medal and a Vietnamese Cross of Gallantry 
with Palm, each of which may connote having engaged in combat 
with the enemy, but neither of which are conclusive of this 
fact.  In the prior remand, the Board requested that the RO 
ascertain what actions the service medals were based on.  The 
RO received a report from the NPRC in March 2002 that shows 
he received the Army Commendation Medal for meritorious 
service.  The report does not refer to the Vietnamese Cross 
of Gallantry with Palm.  Further information is needed.  

Finally, in his application for benefits received in March 
2002, the veteran reported that he was receiving Workers' 
compensation.  These records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should seek U.S. Army service 
medical records for the periods from 
April 1968 to April 1970 and from January 
1974 to November 1987.  If necessary, the 
RO/AMC should also consider special 
follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
these missing service medical records.  
In addition, a search should be made for 
a secondary file at the RO.  Also 
appellant should be contacted to 
ascertain whether she can find the copy 
of the service medical records sent to 
the veteran in April 2000.   

2.  The RO/AMC should attempt to obtain 
legible copies of records of VA treatment 
provided the veteran prior to his death 
including any records pertaining to 
treatment for diabetes mellitus since 
2001, the terminal hospital records from 
the Dorn VA Medical Center, as well as 
medical records associated with his 
Workman's Compensation claim. 

3.  The RO/AMC should ask NPRC to search 
for inpatient clinical records of the 
veteran's hospitalization in 1987 at 
Fitzsimons Army Medical Center in Aurora, 
Colorado. 

4.  The RO/AMC should request that the 
NPRC or his service department provide a 
report as to the bases for the veteran's 
award of the Vietnamese Cross of 
Gallantry with Palm.

5.  The RO/AMC should contact the 
USASCRUR and request any available 
information which might corroborate the 
veteran's alleged stressors including the 
whereabouts and activities of members of 
the Company C 69th Engineering Battalion 
from June 1969 until April 1970.  
Specifically, it should be determined 
whether [redacted] is recognized as 
being in the veteran's unit and is shown 
to be a casualty in June 1969.  Any 
USASCRUR report or response obtained 
should be associated with the claims 
file.

6.  Thereafter, irrespective of whether 
any alleged stressors have been 
corroborated, the claims folder should be 
made available to a VA psychiatric 
examiner for review to determine the 
nature of the veteran's psychiatric 
disorders.  The RO/AMC must specify for 
the reviewer whether or not it has 
determined that the veteran engaged in 
combat with the enemy.  If not, the 
reviewer should be apprised of the 
stressor or stressors that the RO has 
determined are established by the record, 
and the reviewer must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service 
resulted in PTSD.  The report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is confirmed, the reviewer should 
specify the credible "stressors" that 
caused the disorder and the evidence 
relied upon to establish the existence of 
the stressor(s).  The reviewer should 
also be asked to express an opinion as to 
whether any acquired psychiatric disorder 
other than PTSD is related to the 
adjustment reaction with depressive 
features diagnosed during the latter 
period of service in August 1987.  The 
examiner should comment on the 
significance of the veteran's reported 
in-service psychiatric diagnoses.  

7.  The RO/AMC should then have the 
veteran's claims file reviewed by a VA 
examiner with expertise in pancreatic 
cancer and diabetes mellitus.  The 
physician should be requested to render 
an opinion as to what etiological 
relationship, if any, existed between the 
veteran's service-connected diabetes 
mellitus, his pancreatic cancer, and his 
demise.  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  Detailed reasons and 
bases for the opinion reached should be 
legibly recorded.  

8.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



